\QO°\|O\L/d¢l>wl\)o-‘

NNNNNNNN\-‘\-\-‘o-‘\-oo-‘o-\»-»»-o»_‘
\lC\Lh-l>WN'-‘O\CQ°\IC\U¥-I>L~\N'-‘Q

28

.|ackson Lewis P.C.

LaSV¢sas

 

iase 3:18-cv-00456-MN|D-WGC Document 15 Filed 12/03/18 Page 1 of 2

/

 

 

 

 

 

 

35 FlLED ' "'___ Rscslven
Deverie J. Christensen _-- ENTERED _ SERVED QN
Nevada State Bar No. 6596 CO!-'NSEL_'E’§:’.?.T.'§$_QF RECC""D
Phillip C. Thompson
Nevada State Bar No. 12114 __ ».
JACKsoN LEwls P.C. DEC " fm
3800 l-loward l-lughes Pkwy, Suite 600
La$ V¢ga$’ Nevada 39‘69 cLERK us olsrr<acr couRr
T°" .(7°2) 921'2469 . . olsTRicT or NEVADA
Emall: deverle.chnstensen@|acksonlewls.com By: DEpUTY

 

 

 

 

 

Emai|: phill p.thompson@iacksonlewis.com

Attorneys for Defendant
Quality Carriers, Inc.

UNITED STATES DISTRICT COURT

DISTRICT OF NEVADA
JANEAL MATl-IEWS, Case No. 3:18-cv~00456-MMD-WGC
Plaintiff,
STIPULATION AND ORDER FOR
vs. EXCEPTION TO EARLY NEUTRAL
EVALUATION ATTENDANCE
QUALITY CARR|ERS, INC., REQUIREMENTS

and, DOES l-X,

Defendants.

 

 

Pursuant to the Court’s Order Scheduling Early Neutral Evaluation Session (ECF No. 9),
all parties hereby stipulate to an exception to the early neutral evaluation (“ENE”) in-person
attendance requirements so that a representative from Defendant’s insurance carrier may attend
the session by telephone.

I. REASON FOR REQUEST

Defense Counsel recently learned that Defendant may have insurance coverage for this
matter through Trave|ers Insurance Company. l-lowever, Defendant has a substantial, six-figure
self-insured retention and any resolution of this matter at the ENE will be funded by Defendant.
ln addition, the representative for Trave|ers is located out of state and unable to travel to Reno,
Nevada on the date set for the ENE. The insurance representative will be readily available by
telephone. The insurance representative’s absence will not adversely affect the ENE, and those

present will have the appropriate settlement authority to reach a reasonable resolution at the ENE.

 

 

\Co°\lC\U\-PL»JN'-‘

NNNNNNNNo-¢o_o-»o--o-¢o-Io_¢-o-¢o_
\lo\¢/\AWN'-‘O\o°°`lo\\l\-§WN'_‘O

28

Jackson Lewis P.C.

Las Vegas

f

 

tase 3:18-cv-OO456'MMD-WGC Document 15 Filed 12/03/18 Page 2 of 2

II. COMPLIANCE WITH THE COURT’S ORDER

The Court’s Order Schedu|ing Early Neutral Evaluation Session provides tha , “[i]n the
event counsel for any party is aware of any circumstance which might cast doubt on a client’s
compliance with these [attendance] provisions, s/he shall immediately discuss the circumstance
with opposing counsel to resolve it well before the early neutral evaluation.” ECF No. 9, p. 3.

Upon learning of the insurance policy and speaking with the carrier representative
regarding the representative’s inability to attend in person, Defense Counsel immediately
discussed the issue with Plaintiff’s Counse|. The parties resolved the issue by agreeing to allow
the insurance representative to be available telephonically.

Based on the foregoing, the parties agree that Defendant’s carrier may be excused from in-
person attendance at the ENE currently scheduled for December 12, 2018, at 1:30 p.m., and
instead will be available telephonically.

Dated this 3rd day of December, 2018.

MAUSERT & OLDl-IAM JACKSON LEWIS P.C.
/s/ Mark Mausert /s/ Phillip C. Thomgson

Mark Mausert, Bar, No. 2398
Cody Oldham, Bar No. 14594

Deverie J. Christensen, Bar No. 6596
Phillip C. Thompson, Bar No. 12114

729 Evans Avenue 3800 l-Ioward Hughes Parkway, Ste. 600
Reno, Nevada 89512 Las Vegas, Nevada 89169
Attorneysfor PIainti/?f Attorneys for Defendant
Janeal Mathews Quality Carriers, lnc.
QM.B
IT IS SO ORDERED:

 

Dated:lf;g ge Qz( a }
C@>,Ml\ BALDWIN(:ARRY

UNITED STATES MAGISTRATE JUDGE

4851-1325-8881, v. 1

 

 

